    Case 3:20-cv-00539-DWD Document 8 Filed 02/12/21 Page 1 of 3 Page ID #56




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    RICKY DEE MCGREGORY,                           )
                                                   )
                           Petitioner,             )
                                                   )
    vs.                                            )           Case No. 20-cv-539-DWD
                                                   )
    ERIC WILLIAMS,1                                )
                                                   )
                           Respondent.             )
                                                   )

                                     MEMORANDUM & ORDER

DUGAN, District Judge:

          Petitioner Ricky Dee McGregory, currently incarcerated at Oxford Correctional

Institution, brings this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge the

calculation of his sentence by the Federal Bureau of Prisons. At the time this petition was

filed with the Court, McGregory was incarcerated at Greenville Federal Correctional

Institution.

          On June 21, 2016, McGregory was sentenced for possession of a controlled

substance by the Circuit Court in Franklin County, Missouri to 3 years prison in Case No.

16AB-CR-00208-01. On March 2, 2018, federal Judge Audrey G. Fleissig of the Eastern

District of Missouri sentenced him to 78-month imprisonment for distribution of heroin

in Case No. 4:16-cr-00262-AGF-1. This sentence was ordered to run concurrent with

16AB-CR-00208-01, but consecutive to the pending Circuit Court matter in Case No.

17AB-CR-00435-01. On May 22, 2018, McGregory was sentenced to 3 years prison in his


1   The Clerk of Court shall correct Respondent’s name to Eric Williams on the docket sheet.
    Case 3:20-cv-00539-DWD Document 8 Filed 02/12/21 Page 2 of 3 Page ID #57




pending Circuit Court case No. 17AB-CR-00435-01. On December 27, 2018, Petitioner was

paroled from his Missouri cases to federal custody to begin serving his 78-month sentence

in Case No. 4:16-cr-00262-AGF-1.

        McGregory argues that the BOP has defied Judge Fleissig’s ruling by contradicting

what she had ordered regarding serving his federal sentence concurrent with his state

sentence. McGregory argues that credit for his federal sentence should have started to

accrue on February 9, 2016 when he was in state custody and not have to wait until he

was in federal custody. On March 11, 2019, he began the administrative process with the

BOP to challenge the calculation of his sentence. On September 6, 2019, McGregory’s

appeal with the BOP was denied, which led him to file this Petition.

        This case is before the Court for preliminary review of the petition pursuant to

Rule 4 of the FEDERAL RULES GOVERNING SECTION 2254 CASES                IN THE   UNITED STATES

DISTRICT COURTS. Rule 4 directs the judge who receives a petition to promptly examine it,

and, “[i]f it plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court, the judge must dismiss the petition.” It is not

plainly apparent that McGregory is not entitled to habeas relief, and, without

commenting on the merits of the claims presented, the Court concludes that the petition

survives preliminary review under Rule 4 and Rule 1(b) of the FEDERAL RULES GOVERNING

SECTION 2254 CASES IN THE UNITED STATES DISTRICT COURTS2. The execution of a federal




2Rule 1(b) of those Rules gives this Court the authority to apply the rules to other habeas corpus
cases.
 Case 3:20-cv-00539-DWD Document 8 Filed 02/12/21 Page 3 of 3 Page ID #58




prisoner’s sentence, including its calculation, can be challenged in a § 2241 petition. See

Romandine v. United States, 206 F.3d 731, 736 (7th Cir. 2000).

                                        CONCLUSION

       Eric Williams is the Warden at Greenville Federal Correctional Institution. Since

McGregory named E. Williams as the Respondent in his Petition, the Clerk of Court is

DIRECTED to correct Respondent to Eric Williams to include his full first name. Eric

Williams is ORDERED to answer or otherwise respond to the petition (Doc. 1) on or

before March 15, 2021. Service upon the United States Attorney for the Southern District

of Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall constitute sufficient service.

       Petitioner is ADVISED of his continuing obligation to keep the Clerk of Court and

Respondent informed of any change in his address during the pendency of this action.

Notification of any changes of address must be made in writing and within 7 days of any

transfer or other change in address. Petitioner is WARNED that failure to provide notice

may result in dismissal of this action pursuant to Federal Rule of Civil Procedure 41(b).

       SO ORDERED.

       Dated: February 12, 2021.

                                                           /s/ David W. Dugan
                                                           DAVID W. DUGAN
                                                           United States District Judge
